DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 01/25/2021 and Terminal Disclaimer dated 02/02/2021 are acknowledged.  Claims 58-71 were pending prior to the Examiner’s Amendment below.  With the Examiner’s Amendment, which further amends claim 58 based on Table 2 in Applicants’ specification, claims 58-71 have been allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 Form.

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Martha Cassidy on 01/28/2021.
	The application has been amended as follows:
	Claim 58 is amended to clarify the claimed subject matter.


	In claim 58, line 5, delete “an anti-Fn14 antibody that specifically binds to the cell surface of a tumor cell” and substitute therefor - - - an anti-Fn14 antibody that specifically binds to the cell surface of a tumor cell, wherein the anti-Fn14 antibody is present on the surface of the nanoparticle at a density of between about 11 anti-Fn14 antibody molecules per nanoparticle to about 56 anti-Fn14 antibody molecules per nanoparticle - - -.  

	In claim 59, line 1, delete “drug delivery_nanoparticle” and substitute therefor - - - drug delivery nanoparticle - - -.  

Reasons for Allowance
	The following are the Examiner’s reasons for allowance: as noted in Applicants’ disclosure, the claimed drug delivery nanoparticle having a hydrodynamic diameter between 110 nm and 115 nm, a coating of polyethylene glycol with a surface density of at least about 0.1 polyethylene glycol molecules per 100 nm2, and an anti-Fn14 antibody on the nanoparticle surface at a density of between about 11 anti-Fn14 antibody molecules per nanoparticle to about 56 anti-Fn14 antibody molecules per nanoparticle, exhibits unexpected and advantageous properties including minimal non-specific interactions with brain extracellular matrix proteins, enhanced uptake in Fn14-positive glioblastoma cells, and enhanced diffusion in brain tissue (see Figures 15A, 17B, and 18B).  Applicants persuasively argued that the combined teachings of the 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 58-71 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RANDEEP SINGH/Examiner, Art Unit 1615    

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615